DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 2/28/2022 has been entered.  Claims 1-7, 9-10 have been amended, Claim 8 has been cancelled, and Claims 11-16 have been added.  Claims 1-7, 9-16 are currently pending in the application.  The amendment overcomes each objection and rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action of 11/29/2021.

Response to Arguments
Applicant’s arguments, see pages 5-9, filed 2/28/2022, with respect to the rejection(s) of claim(s) 1, 10 under 35 U.S.C. 103 and 102(a)(1), respectively have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Regarding Claims 1, 10, US 20110115882 A1 by Shahinian et al. discloses an endoscope 100 including an FPA 130 with right and left imaging areas 132 and 134.   Each of the imaging areas captures an image of a respective area within ROI 115.  The left and right images are then combined by an ISOC on FPA 130 to form a full color image that can be output for further processing.
Further arguments regarding the applicability of JP 2006055291 A by Kudo et al. to the limitations of Claims 1, 10 are considered moot given the new grounds of rejection.  Please see the claim rejections under 35 U.S.C. 102(a)(1) below. 

Claim Objections
Claims 2-3 are objected to because of the following informalities: “each of the at least one image sensor” in line 2 should be “each of the at least one image sensors”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “an electric signal” is recited in line 3 but is later referred to as “the electrical signal” in line 6.  For clarity, these terms should both be “electric” or “electrical”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the insertion portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-16 recite “a system comprising the endoscope and the processing device according to claim 10”.  However, Claim 10 is drawn to a method rather than a system.  It is unclear how the system of Claims 15-16 is can be related to the method recited in Claim 10.  Further, an issue of 112(d) is raised in the case where Claims 15-16 depend from Claim 10 because the limitation of Claim 15 has been recited in Claim 12 and the limitation of Claim 16 has been recited in Claim 13.  Therefore, Claims 15-16 are indefinite and additional clarification is needed.  
In the case where Claims 15-16 are meant to depend from Claim 14 as indicated on page 9 of Applicant’s arguments, each claim should be amended to clarify its dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20110115882 A1 by Shahinian et al. (hereinafter “Shahinian”).
Regarding Claim 1, Shahinian discloses an endoscope (endoscope 100; [0069]; Fig. 1) comprising: at least one image sensor configured to generate a first image and a second image (FPA 130 with right and left imaging areas 132, 134), the first image and the second image having a disparity with regard to an object (right and left areas of ROI 115; [0070]; Fig. 1); and a first processor configured to combine the first image and the second image to generate a third image (ISOC on FPA 130 forms a full color image from right and left images); and output the third image for transmission to a processing device separate from the endoscope (full color image output; [0072]). 
Regarding Claim 4, Shahinian discloses the endoscope according to claim 1.  Shahinian further discloses a camera head, wherein the at least one image sensor and the first processor are disposed in the camera head (ISOC on FPA 130 in the endoscope 100; [0072]; Fig. 1).
Regarding Claim 5, Shahinian discloses the endoscope according to claim 1.  Shahinian further discloses an image sensor (FPA 130); and an operating portion (located proximal of distal end 170), wherein the at least one image sensor is provided in the insertion portion (FPA 130 may be provided at the distal end 170), and wherein the first processor is provided in the operating portion (ISOC may be provided proximally to the distal end 170; [0068-69]; Fig. 1).
Regarding Claim 7, Shahinian discloses the endoscope according to claim 1.  Shahinian further discloses a first radio communicator configured to superimpose the data representing the third image on a radio signal and transmit the radio signal to the processing device separate from the endoscope (full color image output from ISOC on FPA 130; [0072]; Fig. 1).
Regarding Claim 9, Shahinian discloses the endoscope according to claim 1.  Shahinian further discloses wherein the first image and the second image are represented as digital signals (right and left images stored processed by ISOC; [0072]). 
Claim 10, Shahinian discloses a method comprising: generating, by at least one image sensor of an endoscope, a first image and a second image (FPA 130 with right and left imaging areas 132, 134 in endoscope 100; [0069-70]; Fig. 1), the first image and the second image having a disparity with regard to an object (right and left areas of ROI 115; [0070]; Fig. 1); combining, by a first processor of the endoscope, the first image and the second image to generate a third image (ISOC on FPA 130 forms a full color image from right and left images); and outputting, by the first processor of the endoscope, the third image for transmission to a processing device separate from the endoscope (full color image output; [0072]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shahinian in view of JP 2006055291 A by Kudo et al. (hereinafter “Kudo”).
Regarding Claim 2, Shahinian discloses the endoscope according to claim 1.  Shahinian further discloses wherein each of the at least one image sensor comprises a plurality of pixels arrayed in a matrix (FPA 130 with right and left imaging areas 132, 134 in endoscope 100; [0069-70]; Fig. 1).
Shahinian does not disclose arranging the first image and the second image along one direction out of directions in which the plurality of pixels are arrayed.  However, Kudo discloses a stereoscopic endoscope system 1 with CCDs 25L, 25R, and 25W which capture images and form video signals ([0016-17, 19]; Fig. 1).  Pixels representing the area captured by CCDs 25L and 25R are arranged horizontally and the number of horizontal pixels is given by Hres; [0033-34]).  In a combined image as shown in Figs. 6A-C, mismatch areas Ra and Rb from corresponding image memories 33L and 33R are shifted horizontally and output to image mixers 34L and 34R ([0033-34]).  It would have been obvious to one of 
Regarding Claim 3, Shahinian discloses the endoscope according to claim 1.  Shahinian further discloses wherein each of the at least one image sensor comprises a plurality of pixels arrayed in a matrix (FPA 130 with right and left imaging areas 132, 134 in endoscope 100; [0069-70]; Fig. 1). 
Shahinian does not disclose periodically arranging pieces of the first image and pieces of the second image by horizontal lines or vertical lines of the plurality of pixels.  However, Kudo discloses a stereoscopic endoscope system 1 with CCDs 25L, 25R, and 25W which capture images and form video signals ([0016-17, 19]; Fig. 1).  Pixels representing the area captured by CCDs 25L and 25R are arranged horizontally and the number of horizontal pixels is given by Hres ([0033-34]).  In a combined image as shown in Figs. 6A-C, mismatch areas Ra and Rb from corresponding image memories 33L and 33R are shifted horizontally and output to image mixers 34L and 34R ([0033-34]), and processing depends on the predetermined reading timing of mismatch area Rb; [0042-43]; Figs. 6A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed Shahinian with the processing arrangement disclosed by Kudo with the benefit of eliminating discrepancies between focus positions and convergence in the left and right images (Kudo [0038]).
Regarding Claim 11, Shahinian discloses the method according to claim 10.  Shahinian does not disclose a second processor or a third, fourth, fifth, or sixth image.  However, Kudo discloses a stereoscopic endoscope system 1 which connects to processor 5.  The processor 5 includes CPU 38, which controls image processing steps in elements 33-36L and 33-36R.  Left and right video signals Vl and Vr are input to the processor 5 and are processed sequentially by respective A/D converters 31, scaler circuits 32, and image mixers 34.  Each processing element modifies the image such that a disparity exists between the input and the output signal for each element ([0019-22]; Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shahinian with the processing steps disclosed by Kudo with the benefit of eliminating discrepancies between focus positions and convergence in the left and right images (Kudo [0038]).
Claim 12, Shahinian discloses the method according to claim 10.  Shahinian does not disclose arranging the first image and the second image along one direction out of directions in which the plurality of pixels are arrayed.  However, Kudo discloses a stereoscopic endoscope system 1 with CCDs 25L, 25R, and 25W which capture images and form video signals ([0016-17, 19]; Fig. 1).  Pixels representing the area captured by CCDs 25L and 25R are arranged horizontally and the number of horizontal pixels is given by Hres; [0033-34]).  In a combined image as shown in Figs. 6A-C, mismatch areas Ra and Rb from corresponding image memories 33L and 33R are shifted horizontally and output to image mixers 34L and 34R ([0033-34]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed Shahinian with the processing arrangement disclosed by Kudo with the benefit of eliminating discrepancies between focus positions and convergence in the left and right images (Kudo [0038]).
Regarding Claim 13, Shahinian discloses the method according to claim 10.  Shahinian does not disclose periodically arranging pieces of the first image and pieces of the second image by horizontal lines or vertical lines of the plurality of pixels.  However, Kudo discloses a stereoscopic endoscope system 1 with CCDs 25L, 25R, and 25W which capture images and form video signals ([0016-17, 19]; Fig. 1).  Pixels representing the area captured by CCDs 25L and 25R are arranged horizontally and the number of horizontal pixels is given by Hres ([0033-34]).  In a combined image as shown in Figs. 6A-C, mismatch areas Ra and Rb from corresponding image memories 33L and 33R are shifted horizontally and output to image mixers 34L and 34R ([0033-34]), and processing depends on the predetermined reading timing of mismatch area Rb; [0042-43]; Figs. 6A-B).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed Shahinian with the processing arrangement disclosed by Kudo with the benefit of eliminating discrepancies between focus positions and convergence in the left and right images (Kudo [0038]).
Regarding Claim 14, Shahinian discloses a processing device separate from and detachably attached to an endoscope (stand-alone processor 2000; [0133]; Fig. 20), the endoscope being configured to generate a first image and a second image (FPA 130 with right and left imaging areas 132, 134), the first image and the second image having a disparity with regard to an object (right and left areas of ROI 115; [0070]; Fig. 1), and a first processor configured to combine the first image and the second image to 
Shahinian does not disclose a second processor or a third, fourth, fifth, or sixth image.  However, Kudo discloses a stereoscopic endoscope system 1 which connects to processor 5.  The processor 5 includes CPU 38, which controls image processing steps in elements 33-36L and 33-36R.  Left and right video signals Vl and Vr are input to the processor 5 and are processed sequentially by respective A/D converters 31, scaler circuits 32, and image mixers 34.  Each processing element modifies the image such that a disparity exists between the input and the output signal for each element ([0019-22]; Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shahinian with the processing steps disclosed by Kudo with the benefit of eliminating discrepancies between focus positions and convergence in the left and right images (Kudo [0038]).
Regarding Claim 15, Shahinian discloses a system comprising the endoscope and the processing device according to claim 10.  Shahinian does not disclose arranging the first image and the second image along one direction out of directions in which the plurality of pixels are arrayed.  However, Kudo discloses a stereoscopic endoscope system 1 with CCDs 25L, 25R, and 25W which capture images and form video signals ([0016-17, 19]; Fig. 1).  Pixels representing the area captured by CCDs 25L and 25R are arranged horizontally and the number of horizontal pixels is given by Hres; [0033-34]).  In a combined image as shown in Figs. 6A-C, mismatch areas Ra and Rb from corresponding image memories 33L and 33R are shifted horizontally and output to image mixers 34L and 34R ([0033-34]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed Shahinian with the processing arrangement disclosed by Kudo with the benefit of eliminating discrepancies between focus positions and convergence in the left and right images (Kudo [0038]).
Regarding Claim 16, Shahinian discloses a system comprising the endoscope and the processing device according to claim 10.  Shahinian does not disclose periodically arranging pieces of the first image and pieces of the second image by horizontal lines or vertical lines of the plurality of pixels.  .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shahinian in view of Kudo and JP2014188222 A by Morita (hereinafter “Morita”).
Regarding Claim 6, Shahinian discloses the endoscope according to claim 1.  Shahinian does not disclose the third image represented by an electrical signal, or the endoscope comprising an electric and optical converter.  However, Kudo discloses a stereoscopic endoscope system 1 combining image data for transmission via transmitters 37L and 37R, which transmit signals corresponding to LVDS or DVI voltage standards ([0022-23]; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shahinian with the signal characteristics disclosed by Kudo with the benefit of utilizing a standardly adopted signal format to correspond with a high-speed signal transmission interface (Kudo [0022]).
Further, Morita discloses an endoscope apparatus for image processing including an A/D conversion unit 209 which converts image signals from imaging elements 206 and 207 to digital signals ([0038]; Fig. 5). Further, the endoscope apparatus includes an image construction section 320 which processes the combined digital information from the A/D conversion unit 209 and converts the signal into images for display ([0049]; Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Shahinian with the configuration disclosed by Morita with the benefit of acquiring distance information to classify the object images (Morita [0045]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP 2015066297 A
US 20170280029 A1

	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795